DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group I (claims 1-12) in the reply filed on 04/30/2021 is acknowledged. Non-elected Group II (claims 13-15) is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2018, 09/20/2018, 05/28/2020 and 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1: “and” in line 4 should be removed.
In claim 3: the phrase “as well as” should be removed.
In claim 4
The term “and/or” should be changed to --or--
The term “can be” should be changed to --is--
In claim 5: the term “can be” should be changed to --is--
In claim 8: the term “and/or” should be changed to --or--
In claim 12: the terms “can be” should be changed to --is--
Appropriate correction is required. 

Notification regarding 35 USC § 112(f)
The following is a quotation of pre-AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a physical operating element” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a physical operating element” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: In the present Specification, Par.0046 describes: “…The operating element 32 is a physical operating element and here is designed as a rotary push button, as is known from many household appliances. The rotary push button can be programmed such that one can select between different elements that are available for selection (different menu points, different preparation prescripts, drinks quantities which differ from one another by way of steps, etc.) and the current selection, which is displayed via the display device, is confirmed by way of pressing in the axial direction…”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: 
The phrase “a display device and a physical operating element, which is physically movable relative to the housing” as cited in lines 5-6, is indefinite because it is unclear a display device movable, a physical operating element movable or both of them movable?  Correction is required.
For the purpose of examination, it is assumed that applicants try to claim a physical operating element movable.
The phrase “which is different from zero” as cited in line 11, is indefinite because it is unclear what the range of “different from zero” is, it cannot be infinity.

In claim 12: the phrase “which is derived from said input” as cited in lines 6-7, is indefinite because it is unclear “which is” that refers to an operating appliance user interface or a preparation prescript OR both?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellani et al. (US 2011/0120316 A1).
	Regarding claim 1, Castellani discloses 
machine 1, fig.1), comprising: 
a housing (body 3, fig.1), 
a preparation module (infusing unit 29, front dispensing body 7, fig.1) for preparing a brewed drink from water and from an extraction material or extract, 
a display device (display 9, fig.1) and 
a physical operating element (power button 11, fig.1), which is physically (power button 11) movable relative to the housing, 
wherein the drinks preparation machine (machine 1) is configured to permit a user to make a setting of a first drinks quantity before a start of the drinks preparation [Par.0004 cited: “…The current machines allow adjustment of many parameters which influence the quality and the taste of the beverage produced. For example, in the case of espresso coffee, there are machines which allow to adjust the quantity of coffee powder for each supply, the size of the powder (granulometry) obtained through the milling of coffee beans, the quantity of water supplied for each supplying cycle and therefore for each cup…”], and 
wherein the drinks preparation machine (machine 1) is further configured so as, after the start and during the drinks preparation, to permit an adjustment of a remaining drinks quantity, which is different from zero, via the operating element [the user can adjust of a remaining drinks quantity by using a pump 23, a flow meter 27 that are interfaced in the control unit 15/display 9, Par.0030 cited: “…The quantity of water supplied by the pump 23 is measured by a flow meter 27 or other equivalent member. The pump 23 and the flow meter 27 and if the case the boiler 25 can be interfaced to the programmable control unit 15…”].

    PNG
    media_image1.png
    499
    411
    media_image1.png
    Greyscale

Regarding claim 2, Castellani discloses 
said machine (machine 1) is configured to determine and graphically display an already delivered drinks quantity in real time via the display device (display 9) (See figs.5-6).

Regarding claim 3, Castellani discloses 
said machine (machine 1) is configured to determine an already delivered drinks quantity and is configured, given an adjustment of the remaining drinks quantity, to graphically represent the already delivered drinks quantity (See figs.4-5), in relation to this, the user can adjust of a remaining drinks quantity by using a pump 23, a flow meter 27 that are interfaced in the control unit 15/display 9, Par.0030 cited: “…The quantity of water supplied by the pump 23 is measured by a flow meter 27 or other equivalent member. The pump 23 and the flow meter 27 and if the case the boiler 25 can be interfaced to the programmable control unit 15…”].

Regarding claim 4, Castellani discloses 
said machine (machine 1) is configured to also represent a first drinks quantity or a maximal drinks quantity that is prepared by the machine (machine 1), in relation to the delivered drinks quantity and to the sum of the delivered drinks quantity and the adjusted remaining drinks quantity [the user can adjust of a remaining drinks quantity by using a pump 23, a flow meter 27 that are interfaced in the control unit 15/display 9, Par.0030 cited: “…The quantity of water supplied by the pump 23 is measured by a flow meter 27 or other equivalent member. The pump 23 and the flow meter 27 and if the case the boiler 25 can be interfaced to the programmable control unit 15…”].

Regarding claim 5, Castellani discloses 
a touch-sensitive screen, wherein the first drinks quantity is set via the touch-sensitive screen [Par.0018 cited: “…it is also possible to use a touch-screen on which one or more pieces of information appear, one or more areas of action by the user are presented, for the selection of sub-menus, of types of beverages, of characteristics of the individual beverages to store or other …”].

Regarding claim 6, Castellani discloses 
a milk module (tank 33, mulsifying device 35, fig.1) for delivering milk [Par.0032 cited: “…the machine is further provided with a tank 33 for the milk, to which an emulsifying device 35 is associated which, controlled by the user, can feed towards the nozzles contained in the unit 7 hot milk, heated through the steam generated by the boiler 25, or milk froth…”].

Regarding claim 7, Castellani discloses 
the display device (display 9, fig.1) is configured to display a cumulative quantity of the delivered brewed drink and of the delivered milk via a common graphic display element [See figs.5-6 and Par.0018 cited: “…it is also possible to use a touch-screen on which one or more pieces of information appear, one or more areas of action by the user are presented, for the selection of sub-menus, of types of beverages, of characteristics of the individual beverages to store or other …”].

Regarding claim 8, Castellani discloses 
the adjustable remaining drinks quantity is a quantity of the brewed drink or of the milk [the user can adjust of a remaining drinks quantity by using a pump 23, a flow meter 27 that are interfaced in the control unit 15/display 9, Par.0030 cited: “…The quantity of water supplied by the pump 23 is measured by a flow meter 27 or other equivalent member. The pump 23 and the flow meter 27 and if the case the boiler 25 can be interfaced to the programmable control unit 15…”].


Regarding claim 9, Castellani discloses 
machine 1) is configured, given an actuation of the operating element during the preparation of the brewed drink, to permit adjustment of the remaining drinks quantity of the brewed drink and given an actuation of the operating element during the delivery of milk, to permit the adjustment of the remaining drinks quantity of the milk [power button 11 can be used to actuate of the operating element during the preparation of the brewed drink and during the delivery of milk for remaining quantity of both] [Par.0030 cited: “…The quantity of water supplied by the pump 23 is measured by a flow meter 27 or other equivalent member. The pump 23 and the flow meter 27 and if the case the boiler 25 can be interfaced to the programmable control unit 15…”].

Regarding claim 11, Castellani discloses 
the preparation module (infusing unit 29, front dispensing body 7, fig.1) for the brewed drink comprises a brewing module for receiving a portion package, which is filled with coffee powder [Par.0031 cited: “…Number 29 indicates the infusion unit which receives in a hopper 31 the coffee powder obtained by grinding, performed by the unit 19, of the beans contained in the tank 17. The infusion unit can have any adequate shape. It can be designed so as to use coffee powder, or capsules or other single vending sachets. It is also possible to provide, in the same machine, two or more infusion units of different type, for example for use of coffee powder and single serving sachets, respectively…”].



Regarding claim 12, Castellani discloses 
an operating appliance (control unit 15, fig.1) with an operating appliance user interface (user interface 9, fig.1), wherein the operating appliance (control unit 15) and the machine 1) is brought into communication connection with one another, and wherein an input of the first drinks quantity is made via the operating appliance user interface (user interface 9) and a preparation prescript (figs.2-3), which is derived from said input, is transferred from the operating appliance (control unit 15) to the drinks preparation machine (machine 1).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

	
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Castellani et al. (US 2011/0120316 A1) in view of Vetterli (US 2006/0201339 A1).
Regarding claim 10, Castellani discloses substantially all the features as set forth in claim 1 above, such as an operating element (power button 11, fig.1), and the adjustment of the remaining drinks quantity is effected via the button (power button 11) and wherein the adjustment is confirmed by pressing of the button (power button 11).
However, Castellani does not disclose the operating element is a rotary push button.
Vetterli discloses a drinks preparation machine (coffee maker 1, fig.1) comprising a rotary push button [Par.0023 cited: “…Instead of a slide control member 22, a rotary control member, a rotary/push button control member or a plurality of push buttons, as the case may be even programmable, could be provided…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an operating element of Castellani, by using a rotary push button, as taught by Vetterli, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16076762. 
Present Application 16076767
Copending Application No.16076762
1. A drinks preparation machine, comprising a housing, a preparation module for preparing a brewed drink from water and from an extraction material or extract, and further comprising a display device and a physical operating element, which is physically movable relative to the housing, wherein the drinks preparation machine is configured to permit a user to make a setting of a first drinks quantity before a start of the drinks preparation, and wherein the drinks preparation machine is further configured so as, after the start and during the drinks preparation, to permit an adjustment of a remaining drinks quantity, which is different from zero, via the operating element. 

2. The drinks preparation machine according to claim 1, wherein said machine is configured to determine and graphically display an already delivered drinks quantity in real time via the display device. 

3. The drinks preparation machine according to claim 1, wherein said machine is configured to determine an already delivered drinks quantity and is configured, given an adjustment of the remaining drinks quantity, to graphically represent the already delivered drinks quantity as well as, in relation to this, a sum of a delivered drinks quantity and of an adjusted remaining drinks quantity. 

4. The drinks preparation machine according to claim 3, wherein said machine is configured to also represent a first drinks quantity and/or a maximal drinks quantity that can be prepared by the machine, in relation to the delivered drinks quantity and to the sum of the delivered drinks quantity and the adjusted remaining drinks quantity. 

5. The drinks preparation machine according to claim 1, comprising a touch-sensitive screen, wherein the first drinks quantity can be set via the touch-sensitive screen. 

6. The drinks preparation machine according to claim 1, further comprising a milk module for delivering milk. 

7. The drinks preparation machine according to claim 6, wherein the display device is configured to display a cumulative quantity of the delivered brewed drink and of the delivered milk via a common graphic display element. 

8. The drinks preparation machine according to claim 6, wherein the adjustable remaining drinks quantity is a quantity of the brewed drink and/or of the milk. 

9. The drinks preparation machine according to claim 8, wherein the machine is configured, given an actuation of the operating element during the preparation of the brewed drink, to permit adjustment of the remaining drinks quantity of the brewed drink and given an actuation of the operating element during the delivery of milk, to permit the adjustment of the remaining drinks quantity of the milk. 

10. The drinks preparation machine according to claim 1, wherein the operating element is a rotary push button, wherein the adjustment of the remaining drinks quantity is effected via a rotation of the rotary push button and wherein the adjustment is confirmed by pressing of the rotary push button. 

11. The drinks preparation machine according to claim 1, wherein the preparation module for the brewed drink comprises a brewing module for receiving a portion package, which is filled with coffee powder. 

12. The drinks preparation system comprising a drinks preparation machine according to claim 1 and further comprising an operating appliance with an operating appliance user interface, wherein the operating appliance and the drinks preparation machine can be brought into communication connection with one another, and wherein an input of the first drinks quantity can be made via the operating appliance user interface and a preparation prescript, which is derived from said input, can be transferred from the operating appliance to the drinks preparation machine.


2. The drinks preparation system according to claim 1, comprising a first means for determining a quantity of the delivered brewed drink and a second means for determining a quantity of the delivered milk. 

3. The drinks preparation system according to claim 2, wherein the first and the second means are different from one another. 

4. The drinks preparation system according to claim 2, wherein the first means comprise a flowmeter. 

5. The drinks preparation system according to claim 2, wherein the second means is configured to determine a quantity of delivered milk from time elapsed since a beginning of the milk delivery based upon a relationship that is stored in a memory. 

6. The drinks preparation system according to claim 1, wherein the milk module comprises a milk frother appliance, and wherein the cumulative quantity comprises a volume of the milk while taking into account a milk froth. 

7. The drinks preparation system according to claim 1, which is configured to proportionally take into account relative volume shares of the brewed drink and of the milk when displaying the total quantity. 

8. The drinks preparation system according to claim 1, wherein the preparation module for the brewed drink comprises a brewing module for receiving a portion package, which is filled with coffee powder. 

9. The drinks preparation system according to claim 1, comprising a control unit, which is configured for activating the preparation module and the milk module. 

10. The drinks preparation system according to claim 9, comprising an operating appliance with an operating appliance user interface, wherein the operating appliance is configured to transmit preparation prescripts, which are defined and/or selected via the operating appliance user interface, to the control unit. 

11. The drinks preparation system according to claim 10, wherein the display device is formed by the operating appliance user interface. 

12. The drinks preparation system according to claim 1, further comprising a drinks preparation machine which comprises at least the preparation module, wherein the display device is provided by the drinks preparation machine.





Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16076762 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16076762.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/01/2021